Citation Nr: 0502081	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  That decision, in part, denied service connection 
for the cause of the veteran's death.  That denial was 
confirmed and continued in April 2003 and April 2004.  

The Board notes that the RO also denied entitlement to DIC 
under 38 U.S.C.A. § 1151 for the cause of the veteran's death 
by supplemental statement of the case (SSOC) in July 2004.  
It is noted, however, that the appellant clearly indicated in 
a July 2004 statement that she was no longer pursuing this 
claim, and the Board will not address this issue in the 
current appeal.  


FINDINGS OF FACT

1.  The veteran died in June 2001 at the age of 79.  

2.  The certificate of death and an autopsy report indicate 
that the cause of the veteran's death was idiopathic 
Parkinson's disease.  

3.  At the time of his death, the veteran had service-
connected disability for the following:  hemorrhoids, rated 
as 10 percent disabling; hypertension, rated as 
noncompensable; right inguinal herniorrhaphy scar, rated as 
noncompensable; and postoperative residuals of a sebaceous 
cyst of the face, rated as noncompensable.  The combined 
rating was 10 percent.  

4.  The record contains no medical evidence that the 
veteran's Parkinson's disease was incurred in or aggravated 
during his active military service or that there was a nexus 
between the cause of the veteran's death and any disease or 
injury incurred or aggravated during his active military 
service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the 
appellant in August 2001, before the initial rating decision 
in April 2002.  Moreover, the June 2001 VCAA letter and an 
April 2004 SSOC specifically advised her as to what evidence 
the RO had in its possession and what evidence was still 
needed.  Specifically, the 2001 letter and the 2004 SSOC 
notified the claimant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  She was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, private medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified her of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2004).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2004).

The veteran died in June 2001, due to idiopathic Parkinson's 
disease as indicated in his autopsy report.  It was also 
noted that there was no evidence of past head trauma.  

At the time of his death, the veteran had service-connected 
disability for the following:  hemorrhoids, rated as 10 
percent disabling; hypertension, rated as noncompensable; 
right inguinal herniorrhaphy scar, rated as noncompensable; 
and postoperative residuals of a sebaceous cyst of the face, 
rated as noncompensable.  The combined rating was 10 percent.   

The claimant's primary assertion is that the veteran's fatal 
Parkinson's disease was the result of numerous inservice head 
injuries.  A review of the service medical records (SMRs) is 
negative for treatment of Parkinson's disease during service.  
These documents do show that the veteran was seen on one 
occasion for injury that involved the head.  Specifically, he 
was treated in December 1966 for injury which involved the 
head, neck, and left elbow.  There is no indication that 
there was a loss of consciousness or a that he incurred a 
concussion.  Subsequently dated records do not indicate 
residuals to the head as a result of this injury.  

Post service private and VA treatment records are dated from 
1989 until the veteran's death in June 2001.  These documents 
reflect treatment for dementia and Parkinson's disease 
beginning in 1999, although it is clear from the record that 
the veteran was already living marginally at home with his 
spouse with these conditions.  

The records contain medical opinions from two physicians (one 
private and one VA) opining that head trauma is a possible 
cause of Parkinson's disease.

Also of record is an excerpt from a medical treatise which 
indicates that Parkinson's disease is the fourth most common 
neurodegenerative disease of the elderly.  The cause of 
primary, idiopathic type Parkinson's is unknown.  Secondary 
Parkinsonism is said to result from a variety of causes, to 
include other idiopathic degenerative diseases, drugs, or 
exogenous toxins.  

As to the appellant's specific contentions in this case, 
after a careful review of the record, the Board finds no 
merit to the argument advanced in support of this appeal.  A 
review of the record reflects that the veteran died due to 
Parkinson's disease, a disorder that was not noted until many 
years after service.  Two physicians of record have noted 
that this condition could be related to head injuries, 
without noting medical evidence that corroborates this 
position.  Thus, their opinions are speculative in nature.  
Additionally, it is noted by the Board that a medical 
treatise, excerpted in the claim file, does not list head 
trauma as a possible cause, so there is insufficient medical 
evidence to show nexus evidence between Parkinson's death and 
head trauma.  Moreover, even if severe or repeated head 
trauma were shown to be a valid cause of the veteran's 
Parkinson's disease, the SMRs do not confirm such in his 
history.  As indicated above, they do reflect a single injury 
in 1966 which involved the head, but there is no indication 
that this was a serious head injury, or that there were any 
residuals.  Thus, a history of severe and multiple head 
injuries during service is not substantiated.  In addition, 
the autopsy report does not reflect evidence of previous head 
trauma.  

As the record contains no medical evidence that the veteran's 
Parkinson's disease was incurred in or aggravated during his 
active military service or that there is a nexus between the 
cause of the veteran's death and any disease or injury 
incurred or aggravated during his active military service, 
service connection for the cause of the veteran's death is 
denied.  

For the foregoing reasons, service connection for the cause 
of the veteran's death is denied.  The appellant is competent 
as a lay person to report on that which she has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
There is, however, no evidence of record that she had 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the veteran's 
death.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The Board is sympathetic to the appellant's loss of her 
husband but may not go beyond the factual evidence presented 
in this claim to provide a favorable determination.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  Because, however, the preponderance of 
the evidence is against the appellant's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


